PER CURIAM.
Appellant was found guilty by a jury of murder in the second degree and robbery. The court adjudicated him guilty of the crimes and sentenced him to serve a term of life imprisonment, to be followed by a fifteen (15) year term of imprisonment in the state penitentiary.
The grounds relied on by appellant for reversal have been considered in the light of the record on appeal and briefs, and we *264have found that no reversible error has been made to appear. The record discloses that the case was fully and fairly tried; that the verdict is supported by the evidence and that the rulings of the trial court challenged by appellant did not, on the record, and under the law, constitute harmful error. Therefore, the judgment and sentences are affirmed.
Affirmed.